Citation Nr: 0525209	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  94-39 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for major 
depression, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for arterial 
hypertension, claimed as secondary to service-connected major 
depression.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Jose A. Juarbe, M.D.


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1991 confirmed rating decision 
of the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the veteran's claim 
of entitlement to an increased evaluation.  This case also 
comes before the Board on appeal from a November 2001 rating 
decision of the VA RO, which denied the veteran's claim of 
entitlement to service connection for arterial hypertension.

The Board notes that the veteran has claims pending for 
entitlement to nonservice-connected pension benefits and 
entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).  Although the grant of 
a 100 percent disability rating in the decision that follows 
will likely moot these claims, the Board refers these matters 
to the RO for appropriate action in the event that the RO 
assigns an effective date that post dates the veteran's 
claims filed in July 1995 (for TDIU) June 1998 (for pension).


FINDINGS OF FACT

1.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  Prior to November 7, 1996, only the earlier criteria for 
rating the veteran's major depression are applicable.

4.  With respect to the period of time subsequent to November 
6, 1996, the earlier criteria for rating depressive disorders 
are more favorable to the veteran.

5.  The veteran's major depression is currently manifested by 
symptoms such as auditory hallucinations, visual 
hallucinations, crying spells, difficulty sleeping, feelings 
of hopelessness and helplessness, difficulty concentrating, 
and near-continuous depression that render him demonstrably 
unable to maintain or retain employment.

6.  The veteran is service connected for major depression.

7.  The veteran has a current diagnosis of hypertension.

8.  The veteran was not diagnosed with hypertension until 
many years after service.

9.  There is no competent medical evidence relating the 
veteran's hypertension to any event or injury in service or 
any applicable presumptive period thereafter.

10.  Hypertension is not proximately due to or the result of 
the veteran's service-connected major depression.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for 
major depression have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.132, Diagnostic Code 9410 (1996); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9410 (2004).

2.  Service connection is not warranted for hypertension.  
38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.

As discussed below, VA fulfilled its duties to inform and 
assist the veteran on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
veteran is not prejudiced by appellate review.

A substantially complete application for the veteran's 
increased rating claim was received on February 15, 1991.  
Thereafter, in a rating decision dated in March 1991, the 
veteran's increased rating claim was denied.  Only after that 
rating action was promulgated did the RO, on August 8, 2002, 
provide notice to the veteran regarding what information and 
evidence is needed to substantiate his increased rating 
claim, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.

At a June 1993 VA examination, the veteran claimed that his 
service-connected psychiatric disorder caused hypertension.  
Thereafter, in a November 2001 rating decision, that claim 
was denied.  Only after that rating action was promulgated 
did the RO, on November 12, 2003, provide notice to the 
veteran regarding what information and evidence is needed to 
substantiate his claim of service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  While the notice 
provided to the veteran on August 8, 2002, and November 12, 
2003, was not given prior to the first AOJ adjudications of 
these claims, the notice was provided by VA at that time, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After that notice was provided, the veteran's case was 
readjudicated.  Supplemental Statements of the Case (SSOCs), 
re-adjudicating the veteran's increased rating claim, were 
provided to the veteran in November 2002, December 2002, and 
October 2004.  A Statement of the Case (SOC), re-adjudicating 
the veteran's claim of service connection, was provided to the 
veteran in October 2004.  These actions cured the error in the 
timing of the notice.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from the RO dated on August 8, 
2002, complied with these requirements regarding the 
veteran's increased rating claim.  The letter from the RO 
dated on November 12, 2003, complied with these requirements 
regarding the veteran's claim for service connection.  The 
Board notes that although the November 12, 2003 letter 
provided the veteran with the elements of a claim for service 
connection on a direct basis, both the November 2001 rating 
decision and the October 2004 SSOC clearly addressed that the 
veteran needed to submit evidence relating to secondary 
service connection.  Further, the veteran's June 2002 notice 
of disagreement demonstrates that the veteran understands the 
distinction between a claim of secondary service connection 
and a claim of service connection on a direct basis.  
Therefore, the veteran is not prejudiced by any deficiency in 
the November 12, 2003, letter.

Additionally, the Board notes that the August 8, 2002, and 
November 12, 2003 letters to the veteran properly notified 
him of his statutory rights.  That is, even though the August 
8, 2002 letter requested a response within 60 days and the 
November 12, 2003 letter requested a response within one 
year, a recently enacted amendment to the VCAA clarified that 
the one-year period within which evidence may be submitted 
does not prohibit VA from making a decision on a claim before 
expiration of that time period.  38 U.S.C. §§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical records, private medical records, and VA medical 
records have been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  The veteran was provided multiple 
VA examinations to assess the severity of his service-
connected psychiatric disorder and was provided VA 
examinations in September 2001 and May 2004 to determine 
whether his current hypertension disability is related to his 
service-connected psychiatric disorder.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Additionally, VA's efforts 
have complied with the instructions contained in the May 2000 
and September 2003 Remands from the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2004).  There is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claims.  See 38 C.F.R. § 3.159(d) 
(2004).


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).


1.  Increased rating claim

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence, consisting of VA medical records showing treatment 
of the veteran from October 1991 to November 2003; reports of 
VA examinations of the veteran in May 1992, June 1993, 
November 1995, November 1996, September 1998, September 2001, 
December 2003, and May 2004; reports of VA hospitalizations 
of the veteran in April to May 1994, October 2001, and 
December 2003; the report of a May 1994 VA social and 
industrial survey; testimony by Jose A. Juarbe, M.D., at an 
April 1996 hearing; statements from Dr. Juarbe dated in July 
1995 and June 1998; records of private medical treatment of 
the veteran dated from May 1992 to November 2003; a November 
1994 statement by the veteran's spouse; and pleadings and 
contentions by the veteran and his representative.  For the 
purpose of reviewing the medical history of the veteran's 
service-connected disorder, see 38 C.F.R. §§ 4.1, 4.2 (2004), 
the Board also reviewed medical evidence developed in 
conjunction with prior claims, such as the veteran's service 
medical records, VA medical records showing treatment of the 
veteran from September 1974 to March 1990, private medical 
records showing treatment of the veteran from May to June 
1972, and reports of VA examinations of the veteran in 
January 1973, April 1973, September 1976, and May 1978.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show regarding the veteran's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2004).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2004), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2004).

An evaluation of the level of disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The veteran's service connected major depression has been 
rated under Diagnostic Code 9410 for other and unspecified 
neurosis.  During the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1996), including the rating criteria for 
evaluating mental disorders.  See 61 Fed. Reg. 52695-52702 
(October 8, 1996).  This amendment was effective November 7, 
1996.  In addition to modified rating criteria, the amendment 
provided that the diagnoses and classification of mental 
disorders be in accordance with DSM-IV (American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 through 
4.130 (2004).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must determine whether the law or regulation 
identifies the type of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
The new provision should not be applied to the claim if it 
would produce retroactive effects.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits.").  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  For any date prior to November 7, 
1996, the Board cannot apply the revised regulations.

The RO considered both the old regulations and the new 
regulations in a September 1997 SSOC and provided the rating 
criteria.  Therefore, the veteran and his representative were 
given notice of the old and new regulations and have had an 
opportunity to submit evidence and argument related to both 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to November 1996, other and unspecified neurosis was 
evaluated under the general rating formula for psychoneurotic 
disorders.  38 C.F.R. § 4.132, Diagnostic Code 9410 (1996).  
The schedular criteria for 30, 50, 70, and 100 percent 
ratings for psychoneurotic disorders were as follows:

Definite impairment in the ability to 
establish or maintain effective or 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment.  
[30 percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  [50 
percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent].

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment.  [100 
percent].

38 C.F.R. § 4.132, Diagnostic Code 9410 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1996), the 
criterion for a 30 percent evaluation, was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirements 
that the Board articulate "reasons and bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 2002).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 2002).

VA General Counsel issued a precedent opinion concluding that 
the term "considerable," the criterion for a 50 percent 
evaluation, was to be construed as "rather large in extent 
or degree."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "considerable."  38 U.S.C.A. 
§ 7104(c) (West 2002).

Under the old regulations, each of the three criteria for a 
100 percent disability rating is an independent basis for 
grant a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 95 
(1994).

A note following the general rating formula for 
psychoneurotic disorders indicated that social impairment per 
se will not be used as the sole basis for any specific 
percentage evaluation, but is of value only in substantiating 
the degree of disability based on all of the findings.  38 
C.F.R. § 4.132, Diagnostic Codes 9400 to 9411, NOTE (1) 
(1996).  Another note indicated that when two diagnoses, one 
organic and the other psychological or psychoneurotic, are 
presented covering the organic and psychiatric aspects of a 
single disability entity, only one percentage evaluation will 
be assigned under the appropriate diagnostic code determined 
to represent the major degree of disability.  38 C.F.R. § 
4.132, Diagnostic Codes 9400 to 9411, NOTE (4) (1996).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  The amended 
formula assigns disability evaluations according to the 
manifestation of particular symptoms.  The amended formula 
replaced the general rating schedules for psychotic 
disorders, organic mental disorders, and psychoneurotic 
disorders where disability evaluations were assigned based on 
classification of the claimant's social and industrial 
impairment, due to the mental disorder, as total, severe, 
considerable, definite, or mild.  The amended formula 
provides more objective criteria for assigning a disability 
evaluation.  Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

Under the rating criteria for psychiatric disorders in effect 
since November 7, 1996, 30, 50, 70 and 100 percent ratings 
are warranted in the following circumstances:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9410 (2004).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2004).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2004).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2004).

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code that 
represents the dominant (more disabling) aspect of the 
condition.  38 C.F.R. § 4.126(d) (2004).

As discussed further below, the veteran has been assigned 
Global Assessment of Functioning (GAF) scores ranging from 30 
to 70.  A GAF score of 21-30 contemplates that behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  See 
DSM-IV at 44-47.  A GAF score of 31-40 contemplates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.  A GAF score of 41-50 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  A 
GAF score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  A GAF score of 61-70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The Board finds that, in this case, the old rating criteria 
are more favorable to the veteran's claim.  The objective 
medical evidence shows disability that more nearly 
approximates that which warrants the assignment of a 100 
percent disability rating than a 70 percent disability 
rating.  See 38 C.F.R. § 4.7 (2004).  That is, the evidence 
supports a disability rating of 100 percent under the old 
criteria.  No higher rating is available under either set of 
criteria.

Although the Board has considered the veteran's entire 
medical history, recent treatment records present a clear, 
consistent picture of the veteran's level of psychiatric 
functioning.  The veteran has symptoms such as auditory 
hallucinations, visual hallucinations, crying spells, 
difficulty sleeping, feelings of hopelessness and 
helplessness, difficulty concentrating, and near-continuous 
depression.  The veteran has not been employed since 
approximately 1993.  His psychiatric symptoms render him 
demonstrably unable to maintain or retain employment.

The veteran has clearly been severely disabled for many 
years.  Much of the development of this case has been to 
determine whether the veteran had psychiatric symptoms 
resulting from a disability other than that for which he is 
service-connected.  That question was resolved at a May 2004 
VA mental disorders examinations.  The examiner noted that 
had been hospitalized for observation and examination for the 
previous 10 days.  The examiner diagnosed the veteran with 
depressive disorder with somatization characteristics.  The 
examiner noted that the diagnosis was similar to 
"psychological factors affecting a medical or physical 
condition" or "psychophysiologic reaction."  The examiner 
noted that the veteran did have physical and medical findings 
to explain some of his symptoms and that the veteran's 
gastrointestinal condition had a clinically proven diagnosis.  
Nevertheless, this examination established that the veteran's 
psychiatric symptoms do stem from his service-connected 
disability. 

Several records depict the severity of the veteran's service-
connected major depression.  In April 1994 the veteran was 
hospitalized for observation and examination.  He was 
diagnosed with major depression with psychotic features.  The 
veteran complained of crying spells, fleeting ideas of self-
harm, and auditory hallucinations.  Although a current GAF 
score of 60 was assigned and a GAF score of 70 was assigned 
as being the highest score in the previous year, the 
physician also noted that the veteran was unable to work or 
to handle funds.

In a July 1995 statement Dr. Juarbe wrote that the veteran 
had stopped working approximately two years previously.  He 
suffered from depression, insomnia, sadness, crying spells, 
and auditory hallucinations.  In a June 1998 statement, Dr. 
Juarbe wrote that the veteran had was completely disabled due 
to major depression with psychotic features and had no 
healthy social or industrial capacities.

Statements in August 2000 and August 2002 signed by an 
unidentified physician indicate that the veteran was unable 
to work because of his psychiatric disorder.

The veteran was also admitted for observation and examination 
for 10 days in October 2001.  On examination, the veteran's 
mood was sad with depressive affect.  He reported feelings of 
worthlessness and helplessness.  His concentration and 
attention span were poor.  He had poor insight and 
superficial judgment.  During the hospitalization, he was 
observed to be very withdrawn and sad with feelings of 
hopelessness and helplessness.  He had been without work 
since 1994 when he stopped being a pastor for a protestant 
church due to the severity of his depression.  GAF scores of 
40 admission and 55 on discharge were assigned.

The veteran had also been hospitalized in December 2003 for 
observation and examination.  GAF scores of 30 admission and 
60 on discharge were assigned.  The veteran had felt 
depressed for several years.  His symptoms included loss of 
energy, loss of interest in daily activities, difficulty 
concentrating, decreased appetite, difficulty sleeping, and 
feelings of hopelessness and worthlessness.  He had death 
wishes but no ideas of self-harm or harming others.  He had 
auditory hallucinations but no commanding instructions.  He 
also had visual hallucinations.  On examination, his mood was 
depressed and his affect was restricted.  He had no 
delusions.  The veteran's physical complaints included 
gastrointestinal upset, diarrhea, frequent nausea, and 
decreased libido.

In contrast to this evidence, a board of three psychiatrists 
examined the veteran at VA mental disorders examinations in 
November 1995 and November 1996.  Each time, the examiners 
assigned a GAF score of 70.  In November 1996 they attributed 
the veteran's behavior and symptom presentation to the 
veteran's personality traits.  The Board finds that the 
results of those examinations are not consistent with the 
treatment records and other examination reports of the 
veteran reviewed by the Board in its longitudinal evaluation 
of the veteran's claim.  In short, the Board rejects the 
conclusion of the examiners.

The preponderance of the evidence shows that the veteran's 
service-connected major depression warrants a 100 percent 
disability rating under the old rating criteria because the 
veteran is demonstrably unable to maintain or retain 
employment as a result of his psychiatric symptoms.




2.  Service connection claim

The Board has reviewed all of the evidence contained in the 
veteran's claims file.  That evidence includes the veteran's 
service medical records, records of VA treatment of the 
veteran dated from September 1974 to November 2003, records 
of private medical treatment of the veteran dated from May 
1972 to November 2003, the report of a December 2003 VA 
hospitalization of the veteran, and reports of VA 
examinations of the veteran in June 1993, September 2001, and 
May 2004.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss in detail the extensive evidence obtained or 
submitted in this case.  The Board will summarize the 
relevant evidence where appropriate, and the Board's 
discussion below will focus on what the evidence shows or 
fails to show with regard to the veteran's service connection 
claim.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  In accordance with 
the presumptive service connection provisions, hypertension 
may be presumed to have been incurred during active military 
service if manifested to a degree of 10 percent within the 
first year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The medical evidence shows that the veteran has been 
diagnosed with hypertension since approximately March 1990; 
thus, the veteran has a current disability.  However, medical 
expertise is required to relate a current disability to the 
veteran's military service or any applicable presumptive 
period thereafter or to a service-connected disability.

At a June 1993 VA mental disorders examination, the veteran 
complained that his psychiatric disorder affected his blood 
pressure; however, the examiner did not comment on the 
veteran's theory of causation.  Mere transcription of lay 
history is not "competent medical evidence."  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).

Similarly, during a December 2003 VA hospitalization, the 
veteran reported that physicians had associated his high 
blood pressure with his psychiatric condition.  To the extent 
that the veteran has alleged that physicians have attributed 
his hypertension to his service-connected psychiatric 
disorder, although the original statements were purportedly 
made by doctors, the present statements are the veteran's 
assertions and, as such, are insufficient to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) ("[T]he connection between what a physician said and 
a layman's account of what he purportedly said, filtered as 
it was through a layman's sensibilities is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence.").

In an August 2000 statement, Dr. Elisa Cruz Vegenaro wrote 
that the veteran's hypertension could be negatively affected 
by his suffering from the nervous system.  The statement by 
Dr. Cruz is too speculative to establish that the veteran's 
hypertension is caused by or aggravated by his service-
connected major depression.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (deeming "speculative" a medical 
opinion phrased as "may or may not"); Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); see also Morris v. West, 13 Vet. 
App. 94, 97 (1999) (deeming "speculative" a diagnosis that 
claimant was "possibly" suffering from schizophrenia); 
Molly v. Brown, 9 Vet. App. 513, 517 (Holdaway J. dissenting) 
(noting that where a physician used the word "possibly" he 
presumably equally meant "possibly not").  Because of the 
tentative nature of Dr. Cruz's opinion, the Board gives it 
little probative weight.

The only evidence directly addressing the relationship 
between the veteran's hypertension and his service-connected 
major depression are the reports of VA examinations of the 
veteran in September 2001 and May 2004.  At a September 2001 
VA hypertension examination, the VA examiner reviewed the 
veteran's claims file and examined the veteran.  The veteran 
claimed that his nervous condition affected his stomach and 
his blood pressure.  The examiner diagnosed uncontrolled 
arterial hypertension.  After reviewing pertinent medical 
literature, the examiner opined that the veteran's arterial 
hypertension was not the direct result of his service-
connected nervous condition.  Similarly, at a May 2004 VA 
mental disorders examination, the examiner stated that the 
veteran's arterial hypertension was not etiologically related 
to his service-connected major depression.  The firm medical 
opinions in both of these examination reports are more 
persuasive than the tentative statement by Dr. Cruz as they 
make a clear negative determination as to a possible 
relationship between the veteran's hypertension and his 
service-connected disability.  Further, the opinion of the VA 
examiner in September 2001 is bolstered by the fact that she 
reviewed the veteran's claims folder and conducted medical 
research to support her opinion.

Although the veteran clearly believes that he has 
hypertension that has been caused by or aggravated by his 
service-connected major depression, his statements are not 
competent evidence to establish any such relationship.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because the veteran is not shown to be a medical 
professional, he is not competent to make a determination 
that his hypertension is related to his military service or 
any applicable presumptive period thereafter or to his 
service-connected major depression.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

Finally, the Board notes that the veteran does not allege, 
nor does the evidence support, that the veteran's 
hypertension was incurred during service or within the one-
year presumptive period thereafter.  The veteran's service 
medical records do show a single elevated blood pressure 
reading during his service; however, the veteran was 
evaluated as normal in this regard at his February 1970 
separation examination.  Hypertension was not diagnosed until 
approximately 20 years after the veteran's separation from 
service, and there is no competent medical evidence relating 
the veteran's hypertension to his military service or the 
one-year presumptive period thereafter.

Because the greater weight of the competent evidence shows 
that the veteran's current hypertension is not related to the 
veteran's service-connected major depression, his claim for 
service connection must fail.  Accordingly, the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for hypertension, and the claim must be 
denied.


ORDER

Entitlement to a disability rating of 100 percent for major 
depression is granted, subject to the governing regulations 
pertaining to the payment of monetary benefits.

Entitlement to service-connection for hypertension is denied.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


